DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-23 are rejected under 35 U.S.C. 103 as being unpatentable over Demakas et al. (U.S. Publication No.2007/0161985 Al; hereinafter “Demakas”) in view of Heinz (U.S. Publication No.2007/0270956 Al).
	Regarding claims 1-3 and 5-16, 18-20 and 23, Demakas discloses a bone screw (screw 100) comprising: a shaft (shaft 102) defining at least one cavity (pores 110) and including a surface (sidewall 103) and an external thread form (see Figs. 4 and 5), the thread form comprising a root (portion of thread form adjacent sidewall 103) and a crest (portion of thread form extending furthest radially outward from sidewall 103) opposite the root, the root extending from the surface, the at least one cavity extending into the surface such that the at least one cavity is spaced apart from the thread form (Figs. 4 and 5).  Demakas further discloses wherein the surface has a porosity that is greater than a porosity of the thread form (cavities/pores 110 are located on sidewall 103 but not on the thread form, see also Response to Arguments below).
	Demakas fails to disclose that the shaft includes a member disposed to direct tissue into the at least one cavity, the member extending from the surface, the member being positioned between adjacent threads of the thread form. However, Demakas discloses that the purpose of the cavities is to enable bone growth to extend into the hollow center of the screw into contact with bone growth promoting material (see paras. 0034 and 0044). Demakas further fails to disclose wherein the member is a tissue gathering member free of struts including a plurality of scoops disposed circumferentially about a distal portion of the shaft, the scoops each including an inner wall defining at least a portion of the at least one cavity. Demakas further fails to disclose wherein the scoops are spaced apart from the threads of the thread form, wherein the scoops include an outer wall extending outwardly from the surface, wherein the scoops include walls having a lattice configuration, and wherein a first scoop includes a solid wall and a second scoop includes a non-solid wall. Demakas further fails to disclose wherein the member includes a scoop comprising an inner wall defining at least a portion of the at least one cavity, the scoop including an outer wall extending outwardly from the surface, a surface of the inner wall continuous with a surface of the outer wall.
	Heinz teaches a rotatable device (implant 410) comprising: a shaft defining at least one cavity (apertures 18), the shaft including a member (cutting features 20) disposed to direct tissue into the at least one cavity, the member extending from the surface (Fig. 13; paras. 0004 and 0043-0045). The cavities enable bone growth to extend into the hollow center of the device and the members function to supply and direct bone matter through the cavities and into the hollow center into contact with bone growth promoting material (see paras. 0027 and 0032). Heinz also discloses wherein the member is a tissue gathering member free of struts including a plurality of scoops disposed circumferentially about a distal portion of the shaft, the scoops each including an inner wall defining at least a portion of the at least one cavity (see Figure 13). Heinz further discloses wherein the scoops are spaced apart from the threads of the thread form, wherein the scoops include an outer wall extending outwardly from the surface, wherein the scoops include walls having a lattice configuration, and wherein a first scoop includes a solid wall and a second scoop includes a non-solid wall (see Figure 13). Heinz further discloses wherein the member includes a scoop comprising an inner wall defining at least a portion of the at least one cavity, the scoop including an outer wall extending outwardly from the surface, a surface of the inner wall continuous with a surface of the outer wall (see Figure 2 of Heinz).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bone screw of Demakas such that the shaft includes a member disposed to direct tissue into the at least one cavity, the member extending from the surface, as suggested by Heinz, in order to supply and direct bone matter through the cavities and into the hollow center into contact with bone growth promoting material. In view of such a modification, because the at least one cavity is positioned between adjacent threads of the thread form (see Figs. 4 and 5 of Demakas) and the member is positioned adjacent the at least one cavity (see Fig. 13 of Heinz), it is obvious that the member would be positioned between adjacent threads of the thread form.
	Regarding claim 17, Demakas further discloses wherein at least a portion of the shaft is fabricated from an additive manufacturing method including adding a material in a layer by layer formation (para.0046).
	Regarding claims 21 and 22, Demakas further discloses wherein the member is disposed along a portion of the thread, or formed partially on one of the threads (see Figures 4-7).

    PNG
    media_image1.png
    432
    402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    253
    271
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed on 12/18/2020 have been fully considered but they are not persuasive.  Independent claims 1, 18 and 20 have been amended to further recite “the surface having a porosity greater than a porosity of the thread form.”  The Applicant asserts that neither Demakas, Heinz, nor the combination of Demakas in view of Heinz discloses this feature.  It is respectfully disagreed.
	As disclosed above, Demakas discloses a shaft (shaft 102) defining at least one cavity (pores 110) and including a surface (sidewall 103) and an external thread form (see Figs. 4 and 5), the thread form comprising a root (portion of thread form adjacent sidewall 103) and a crest (portion of thread form extending furthest radially outward from sidewall 103) opposite the root, the root extending from the surface, the at least one cavity extending into the surface such that the at least one cavity is spaced apart from the thread form (Figs. 4 and 5).  As shown in Figures 4 and 5, the surface (103) comprises multiple pores (110), but the thread form remains solid and free of pores (110).  It is also noted that “porous” may be defined as having minute spaces or holes through which liquid or air may pass (https://www.lexico.com/en/definition/porous).  With this respect, the surface comprises a porosity greater than a porosity of the threadform since the threadform is free of pores 110.  
	For the reasons discussed above, claims 1-3 and 5-23 continue to stand rejected under 35 U.S.C. 103 as being unpatentable over Demakas (U.S. Publication No.2007/0161985 Al) in view of Heinz (U.S. Publication No.2007/0270956 Al).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773